PER CURIAM.
This is the successor to Jordan v. Growney, 416 So.2d 24 (Fla. 4th DCA 1982) and we affirm this cause with an explanation.
The property owners on appeal, present a point that has merit, namely that they were entitled to receive the fair market value rental of the property rather than be restricted to the amounts of rent actually collected. The problem is that the property owners put on only one very unsatisfactory witness to establish that fair market value. Even so, we might be disposed to reverse were it not for the fact that the stipulated statement on appeal,1 pursuant to Rule 9.200 Florida Rules of Appellate Procedure, *791concedes that the testimony of that one witness was “rejected by the Court.” That rejection is not presented to us on appeal.
AFFIRMED.
LETTS and HURLEY, JJ., and LEVY, DAVID, Associate Judge, concur.

. Appellants' counsel on appeal was neither trial counsel nor did he sign the stipulation.